DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 18 recites “the bottom part” and “the intermediate rail” in the final 3 lines of the claim. This is indefinite as it is unclear as to which “bottom part” and “intermediate rail” are being referred to, as “a bottom part” and “an intermediate rail” are introduced in the third and fifth lines of claim 1 respectively, and again in the second line of claim 18. Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 12-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2011/0265962 A1 – Drew et al., hereinafter Drew.

Regarding claim 1. 
An actuating system for a window shade, comprising: 
a first rotary axle (68, fig 3A) and a second rotary axle (68, fig 3A) rotatable independent of each other, the first rotary axle being rotatable for displacing a bottom part (50, fig 3B) of a window shade, and the second rotary axle being rotatable for displacing an intermediate rail (48, fig 3B) of a window shade; and 
a limiting mechanism (64, fig 3A) including a mount support (132, fig 3A), and a first and a second sliding part (120, fig 6) respectively connected with the mount support, the first sliding part being movably linked to the first rotary axle, and the second sliding part being movably linked to the second rotary axle; 
wherein the first sliding part slides in a first direction when the first rotary axle rotates for lowering the bottom part and in a second direction opposite to the first direction when the first rotary axle rotates for raising the bottom part, the second sliding part slides in the first direction when the second rotary axle rotates for lowering the intermediate rail and in the second direction when the second rotary axle rotates for raising the intermediate rail, and the first sliding part is prevented from sliding in the second direction via a contact between the first sliding part and the second sliding part (See fig 16D).

    PNG
    media_image1.png
    726
    891
    media_image1.png
    Greyscale


Regarding claim 2. 
Drew discloses all limitations of claim 1.
Drew further discloses the first rotary axle and the second rotary axle are substantially coaxial. They are coaxial [share an axis] in their thickness or cross-sectional dimensions. For example, look at fig. 6, the cross sectional described by line 9-9 demonstrates them sharing that axis, thereby being coaxial when interpreted with the broadest reasonable interpretation.  If the applicant wishes to overcome this specific broadest reasonable interpretation as applied, it is suggested to amend the language to something more like -- the first rotary axle has a first major longitudinal axis and the second rotary axle has a second major longitudinal axis,  wherein the major longitudinal axes of the first and second rotary axles are coaxial --.

Regarding claim 3. 
Drew discloses all limitations of claim 1.
Furthermore, Drew discloses the first sliding part is rotationally coupled (Via 92A, fig 6) to the first rotary axle and includes a first threaded portion (122, fig 12), the second sliding part is rotationally coupled (Via 92B, fig 6) to the second rotary axle and includes a second threaded portion (122, fig 12), and the mount support (132, fig 6) includes a third threaded portion (Mount support has two third threaded portions, 106, fig 6) respectively engaged with the first threaded portion and the second threaded portion.  (Note that “a third threaded portion” is open ended and can be interpreted with the broadest reasonable interpretation as two third threaded portions due to the open ended “comprising” transitional term recited, and further note that the threaded portion or portions are inside of the mount support such that they can be interpreted with the broadest reasonable interpretation as “the mount support includes a third threaded portion” since the third threaded portion is inside or included within the space encompassed by the mount support.)

Regarding claim 12. 
Drew discloses all limitations of claim 1.
Furthermore, Drew discloses the first sliding part has a course that is delimited by the second sliding part and a stop structure provided in the mount support. (Compare figs 16D and 16A).

Regarding claim 13. 
Drew discloses all limitations of claim 1.
Furthermore, Drew discloses the first sliding part is rotationally coupled to the first rotary axle and includes a first threaded portion, the second sliding part is rotationally coupled to the second rotary axle and includes a second threaded portion, and the mount support includes a third and a fourth threaded portion apart from each other that are respectively engaged with the first threaded portion and the second threaded portion.

    PNG
    media_image2.png
    405
    889
    media_image2.png
    Greyscale


Regarding claim 14. 
Drew discloses all limitations of claim 1.
Furthermore, Drew discloses the first sliding part (For the purposes of examination of claim 14, the interpretation of the first sliding part and second sliding part has been reversed from its presentation above. This does not impact the ability of the art to read on the claims, as the indication above regarding which axle drives which bar amounts to intended use, and the bars are not positively recited.) has a channel, the first sliding part being able to contact the second sliding part inside the channel. (A channel is defined between the face of the projection, and the face of the sliding part. This allows the sliding parts to make contact inside the channel. See annotated fig 16D.)

    PNG
    media_image3.png
    380
    814
    media_image3.png
    Greyscale


Regarding claim 15. 
Drew discloses all limitations of claim 1.
Drew further discloses a first control module (82 left, fig 4) coupled to the first rotary axle, and a second control module (82 right, fig 4) coupled to the second rotary axle, the first control module being operable to drive the first rotary axle in rotation, and the second control module being operable to drive the second rotary axle in rotation.

Regarding claim 17. 
Drew discloses all limitations of claim 1.
Drew further discloses a first cord winding unit (86C, fig 4) coupled to the first rotary axle, and a second cord winding unit (86B, fig 4) coupled to the second rotary axle.

Regarding claim 18. 
Drew discloses a window shade (40, fig 1) comprising: 
a head rail (46, fig 1), 
a bottom part (50, fig 1), and 
an intermediate rail (48, fig 1) between the head rail and the bottom part; 
a shading structure (52, fig 1) having a first and a second end respectively disposed adjacent to the intermediate rail and the bottom part; and 
the actuating system according to claim 17 (See fig 4), the actuating system being assembled with the head rail, the first cord winding unit being connected with the bottom part via a first suspension cord (90C, fig 4), and the second cord winding unit being connected with the intermediate rail via a second suspension cord (90B, fig 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drew in view of PG Pub. US 2018/0363370 - Cheng.

Regarding claim 16. 
Drew discloses all limitations of claim 15.
Drew does not disclose the first control module includes a first bead chain, and the second control module includes a second bead chain.
However, Cheng teaches a control module including a bead chain (P, fig 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Drew by implementing the bead chain of Cheng in each control module. One of ordinary skill in the art would have been motivated to make this modification in order to provide an economical, ergonomic, and adjustable means of operation.
	
Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-20150144275-A1 – Ganzi
	Discloses a TDBU window shade.

US-20040074611 A1 – Colson
	Discloses a TDBU window shade.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634